Citation Nr: 1402391	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 

2. The evidence is at least in equipoise as to whether the Veteran has tinnitus that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2. The Veteran's tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been diagnosed as having bilateral sensorineural hearing loss and tinnitus.  His DD 214 shows that he engaged in combat in the Republic of Vietnam and served as an aircraft mechanic.  The lay evidence regarding noise exposure and continuity of symptoms is competent and credible.  The April 2009 findings of a VA audiologist that the Veteran's hearing loss and tinnitus are at least in part due to his noise exposure in service are more probative than the October 2010 VA examination report, which is inadequate.  Affording the Veteran the benefit of the doubt, the elements of a service connection claim are met.  The appeal is granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013)


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


